62129: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62129


Short Caption:LACHANCE (DARREN) VS. STATEClassification:Criminal Appeal - Life - Direct


Lower Court Case(s):Washoe Co. - Second Judicial District - CR121025Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:11/08/2013How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


AppellantDarren Gabriel LachanceRichard F. Cornell


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Terrence P. McCarthy
							(Washoe County District Attorney)
						



14-10531: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


11/19/2012Filing FeeAppeal Filing fee waived.  Criminal.


11/19/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)12-36600




11/27/2012Docketing StatementFiled Docketing Statement Criminal Appeals.12-37315




11/27/2012Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 09/12/12, 09/14/12, 09/17/12, 09/18/12, 09/19/12, 11/07/12 & 11/08/12. To Court Reporter: Stephanie Koetting.12-37316




12/06/2012Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person. (Second NOA).12-38487




01/09/2013TranscriptFiled Notice from Court Reporter Stephanie Koetting stating that the requested transcripts were delivered.  Dates of transcripts: 09/12/12, 09/14/12, 09/17/12, 09/18/12, 09/19/12, 11/07/12 & 11/08/12. To Court Reporter: Stephanie Koetting.13-00920




02/01/2013BriefFiled Appellant's Opening Brief.13-03375




02/01/2013AppendixFiled Appellant's Appendix, Volume I.13-03377




02/01/2013AppendixFiled Appellant's Appendix, Volume II.13-03378




02/01/2013AppendixFiled Appellant's Appendix, Volume III.13-03380




03/04/2013MotionFiled Stipulation for Extension of Time to File Answering Brief.13-06570




03/04/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Answering Brief due: 04/03/13.13-06617




04/03/2013BriefFiled Respondent's Answering Brief.13-09805




04/10/2013BriefFiled Appellant's Reply Brief.13-10620




04/10/2013Case Status UpdateBriefing Completed/To Screening.


07/30/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Northern Nevada Panel on the next available calendar.13-22364




10/07/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Wednesday, November 13, 2013, @ 1:30 p.m. in Carson City.  Argument shall be limited to 30 minutes.13-29779




10/30/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-32549




11/08/2013MotionFiled Emergency Motion to Continue Oral Argument.13-33567




11/08/2013Order/ProceduralFiled Order Granting Motion and Submitting Appeal for Decision. Oral argument previously scheduled before the Northern Nevada Panel on Wednesday, November 13, 2013, at 1:30 p.m. in Carson City is hereby vacated. This appeal shall stand submitted on the record and the briefs filed herein, as of the date of this order.13-33618




11/08/2013Case Status UpdateSubmitted for Decision.


04/03/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed in part and reversed in part." Before: Hardesty/Parraguirre/Cherry. Author: Cherry, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 29. NNP1314-10531




04/28/2014RemittiturIssued Remittitur.14-13655




04/28/2014Case Status UpdateRemittitur Issued/Case Closed


05/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on April 30, 2014.14-13655




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)